Name: Council Regulation (EEC) No 2048/92 of 30 June 1992 amending Regulation (EEC) No 569/76 laying down special measures for flax seed
 Type: Regulation
 Subject Matter: plant product;  marketing;  prices
 Date Published: nan

 30 . 7 . 92 Official Journal of the European Communities No L 215 / 5 COUNCIL REGULATION (EEC) No 2048 / 92 of 30 June 1992 amending Regulation (EEC) No 569 / 76 laying down special measures for flax seed in the following calendar year ; whereas , in view of current practice , that provision should be adapted , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 1 ( 1 ) of Regulation (EEC) No 569 / 76 ( 4 ), stipulates that the guide price for flax seed is to be fixed annually , before 1 August , for the marketing year beginning HAS ADOPTED THIS REGULATION: Article 1 In Article 1 ( 1 ) of Regulation (EEC ) No 569 / 76 , 'before 1 August' and 'for the marketing year beginning in the following calendar year' are hereby deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (*) OJ No C 119 , 11 . 5 . 1992 , p. 31 . ( 2 ) OJ No C 150 , 15 . 6 . 1992 . ( 3 ) OJ No C 169 , 6 . 7 . 1992 . ( 4 ) OJ No L 67, 15 . 3 . 1976 , p. 29 . Last amended by Regulation (EEC) No 4003 /87 (OJ No L 377 , 31 . 12 . 1987 , p. 46).